PER CURIAM.
We have for review the decision in Matke v. State, 23 Fla. L. Weekly D469, — So.2d -, 1998 WL 55968 (Fla. 1st DCA Feb. 13, 1998), on the basis of certified conflict. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const. For the reasons expressed in our opinion in Maddox v. State, 760 So.2d 89 (Fla.2000), we quash the decision below and find that the unpre-served sentencing error in this case regarding costs does not constitute fundamental error.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.